OPINION — AG — THE DEPARTMENT OF PUBLIC SAFETY SHOULD APPLY THE PROVISIONS OF 47 Ohio St. 1961 6-117 [47-6-117](G). THE ATTORNEY GENERAL IS FURTHER OF THE OPINION THAT THE WORD "SHEET" AS USED IN 47 Ohio St. 1961 6-117 [47-6-117](G) MEANS BOTH SIDES OF A SHEET OF PAPER. THIS OPINION IS NOT INTENDED TO BE AS FAR REACHING AS THE OHIO CASE, SURPA; HOWEVER, SINCE WE DO NOT EXPRESS THE OPINION THAT SEVERAL PAGES OF A DOCUMENT COMPRISES ONLY ONE "SHEET". CITE: 47 Ohio St. 1961 2-110 [47-2-110](B) (DALE CROWDER)